Title: From Thomas Jefferson to the Senate, 21 December 1803
From: Jefferson, Thomas
To: Senate, the


               
                  To the Senate of the United States
               
               On the 11th. of January last I laid before the Senate for their consideration and advice, a Convention with Spain on the subject of indemnities for spoliations on our commerce committed by her subjects during the late war; which Convention is still before the Senate. as this instrument did not embrace French seisures & condemnations of our vessels in the ports of Spain, for which we deemed the latter power responsible, our Minister at that court was instructed to press for an additional article, comprehending that branch of wrongs. I now communicate what has since passed on that subject. the Senate will judge whether the prospect it offers will justify a longer suspension of that portion of indemnities conceded by Spain, should she now take no advantage of the lapse of the period for ratification.
               As the settlement of the boundaries of Louisiana will call for new negociations, on our recieving possession of that province, the claims not obtained by the Convention now before the Senate, may be incorporated into those discussions.
               Th: JeffersonDec. 21. 1803.
            